

Exhibit 10.1


RESTRICTED STOCK UNIT AWARD AGREEMENT
PURSUANT TO THE
AMENDED AND RESTATED
EXPRESS, INC. 2018 INCENTIVE COMPENSATION PLAN


* * * * *


Participant:


Grant Date:


Number of Restricted Stock Units Granted:


Vesting Terms: See Section 3 below


* * * * *


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), is entered into
by and between Express, Inc., a Delaware corporation (the “Company”), and
Participant specified above, as of the Grant Date specified above. This
Agreement documents the grant by the Company to Participant under the Amended
and Restated Express, Inc. 2018 Incentive Compensation Plan (the “Plan”) of the
Restricted Stock Units specified above, subject to the terms of this Agreement
(the “RSUs”).


1.Grant of Restricted Stock Unit Award.


a.The Company hereby grants to Participant the RSUs as of the Grant Date. Each
of the RSUs shall entitle Participant to receive one share of Common Stock at
such future date or dates and subject to such terms as set forth in this
Agreement. Except as otherwise specifically provided for in the Plan, nothing in
this Agreement provides, or is intended to provide, Participant with any
protection against potential future dilution of Participant’s interest in the
Company for any reason. Except as set forth in Section 5 below, Participant
shall not have the rights of a stockholder in respect of the shares underlying
the RSUs until such shares are delivered to Participant in accordance with
Section 4 below.


b.Participant must accept the terms of this Agreement through the Company’s
online acceptance process within sixty days after the Agreement is presented to
Participant for review. If Participant does not accept this Agreement through
the online acceptance process within sixty days after the Agreement is presented
for review, the Company shall automatically accept this Agreement on
Participant’s behalf.


2.Plan Terms Control.


a.This Agreement is subject in all respects to the terms of the Plan (including
any amendments thereto adopted at any time and from time to time unless such
amendments are expressly intended not to apply to the RSUs). All of the terms of
the Plan are made a part of and incorporated in this Agreement as if they were
each expressly set forth herein. Any capitalized terms not defined in this
Agreement shall have the same meaning as is ascribed under the Plan.


1

--------------------------------------------------------------------------------



b.Participant acknowledges receipt of a true copy of the Plan (which is also
filed publicly) and a prospectus describing the material terms of the Plan.
Participant has read the Plan carefully and fully understands its content,
including the Committee’s broad authority to administer the Plan (as set forth
under Article III of the Plan).


c.In the event of any conflict between the terms of this Agreement and the terms
of the Plan, the terms of the Plan shall control.


3.[Vesting.


a.Vesting. The RSUs subject to this grant shall become vested pursuant to the
schedule set forth in the table below, provided Participant has not incurred a
Termination before the applicable vesting date. There shall be no proportionate
or partial vesting in the periods prior to each vesting date.



Vesting DateCumulative Percentage of RSUs Vested[____]33 1/3%[____]66
2/3%[____]100%]



b.Forfeiture. Subject to Section 3(c) and Section 3(d) below, all unvested RSUs
shall be immediately forfeited upon Participant’s Termination for any reason.


c.Death or Disability. Notwithstanding Section 3(a) above, if Participant incurs
a Termination due to Participant’s death or Disability, then any unvested RSUs
not previously forfeited shall become fully vested immediately.


d.Retirement. Notwithstanding Section 3(a) above, if Participant incurs a
Retirement (as defined below), a pro rata amount of RSUs shall become vested
upon such Retirement, with the amount to be determined by multiplying the number
of unvested RSUs scheduled to vest on the vesting date immediately following the
date of such Retirement by a fraction, the numerator of which is the number of
days in which Participant was in service with the Company or its Affiliates for
the period commencing on the vesting date immediately preceding the date of such
Retirement and continuing through the date of such Retirement, and the
denominator of which is the number of days in the period commencing on the
vesting date immediately preceding the date of such Retirement and ending on the
vesting date immediately following the date of such Retirement. Except as set
forth in this paragraph, all unvested RSUs shall be immediately forfeited upon
the Participant’s Retirement. “Retirement” means any voluntary Termination by
Participant, other than a Termination for Cause, death, or Disability, at or
after the time Participant reaches age fifty-five and completes at least ten
years of full-time continuous service with the Company or any of its
Subsidiaries.


e.Effect of Detrimental Activity. For the avoidance of doubt, Section 10.4 of
the Plan, regarding Detrimental Activity, shall apply to the Participant and the
RSUs, and the provisions thereof are hereby incorporated by reference into this
Agreement.


f.Recoupment. For the avoidance of doubt, Section 14.23 of the Plan, regarding
recoupment and clawback of Awards under the Plan, shall apply to the Participant
and the RSUs, and the provisions thereof are hereby incorporated by reference
into this Agreement.
2

--------------------------------------------------------------------------------



4.Delivery of Shares.


a.General. Subject to Section 4(b) and the provisions of the Plan, the Company
shall deliver to Participant on the applicable vesting date the number of shares
of Common Stock equal to the amount of RSUs that vested on such date. In no
event shall Participant be entitled to receive any shares with respect to any
unvested or forfeited portion of the RSUs. For avoidance of doubt, in the event
of a distribution in connection with Retirement, such distribution may be
delayed pursuant to Section 14.16 of the Plan if Participant is a “specified
employee” at the time of such Retirement.


b.Blackout Periods. To the extent permitted by Section 1.409A-2(b)(7)(ii) of the
Treasury Regulations, if Participant is subject to any Company “blackout” policy
or other trading restriction imposed by the Company on the date such
distribution would otherwise be made pursuant to Section 4(a), and the
distribution (including any tax withholding procedures applicable thereto)
otherwise would be subject to such restrictions and the Company reasonably
anticipates that the making of such a payment would violate federal securities
law, such distribution shall be instead made as soon as reasonably practicable
following the first date on which the Company anticipates or reasonably should
anticipate that making the payment would not cause such violation.


c.Fractional Shares. In lieu of delivering any fractional shares of Common Stock
to Participant pursuant to this Agreement, the Company shall first aggregate any
such fractional amounts due to be delivered to Participant at such time and then
round down for fractional amounts less than one-half and round up for fractional
amounts equal to or greater than one-half. No cash settlements shall be made
with respect to fractional shares eliminated by rounding.


5.Dividends and Other Distributions. Participant, as a holder of RSUs, shall be
entitled to receive all dividends and other distributions paid with respect to
the shares of Common Stock underlying the RSUs; provided, that, any such
dividends or other distributions shall be subject to the same vesting
requirements as the RSUs and shall be paid at the time the RSUs become vested
pursuant to Section 3 above, and, provided, further, that such dividends or
distributions shall be accumulated and deemed reinvested in additional shares of
Common Stock based on the Fair Market Value of the Common Stock at the time of
the dividend or distribution (e.g., on the last trading date before such shares
trade “ex dividend”) and shall be paid only in shares of Common Stock. Any such
shares shall be subject to the same restrictions on transferability and
forfeitability as the RSUs with respect to which they were paid.


6.Non-transferability. Neither the RSUs nor any rights or interests with respect
thereto shall be sold, exchanged, transferred, assigned, or otherwise disposed
of in any way by Participant (or any beneficiary(ies) of Participant), other
than by testamentary disposition by Participant or the laws of descent and
distribution. Any attempt to sell, exchange, transfer, assign, pledge, encumber,
or otherwise dispose of or hypothecate the RSUs in any way, or the levy of any
execution, attachment, or similar legal process upon the RSUs contrary to the
terms of this Agreement shall be null and void and without legal force or
effect.


7.Governing Law. All questions concerning the construction, validity, and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.


3

--------------------------------------------------------------------------------



8.Withholding of Tax. The Company shall have the power and the right to deduct
or withhold, or require Participant to remit to the Company, an amount
sufficient to satisfy any federal, state, local, and foreign taxes of any kind
(including Participant’s FICA and SDI obligations) which the Company, in its
sole discretion, deems necessary to be withheld or remitted to comply with the
Code or any other applicable law, rule, or regulation with respect to the RSUs
and, if Participant fails to do so, the Company may otherwise refuse to issue or
transfer any shares of Common Stock otherwise required to be issued under this
Agreement. Any statutorily required minimum withholding obligation with regard
to Participant may, unless not permitted by the Committee, be satisfied by
reducing the amount of shares of Common Stock otherwise deliverable to
Participant hereunder, and any additional tax withholding permitted by the
Committee up to the maximum permissible withholding may be satisfied similarly
provided such reduction or shares would not cause adverse accounting or tax
consequences to the Company.


9.Entire Agreement; Amendment. This Agreement, together with the Plan, contains
the entire agreement between the parties hereto with respect to the subject
matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right to modify or amend this
Agreement from time to time in accordance with and as provided in the Plan. This
Agreement may also be modified or amended by a writing signed by both the
Company and Participant. The Company shall give written notice to Participant of
any such modification or amendment of this Agreement as soon as practicable
after the adoption thereof.


10.Notices. Any notice hereunder by Participant shall be given to the Company in
writing and such notice shall be deemed duly given only upon receipt thereof by
the General Counsel of the Company. Any notice hereunder by the Company shall be
given to Participant in writing and such notice shall be deemed duly given only
upon receipt thereof at such address as Participant may have on file with the
Company.


11.No Right to Employment. Any questions as to whether and when there has been a
Termination and the cause of such Termination shall be determined in the sole
discretion of the Committee. Nothing in this Agreement shall interfere with or
limit in any way the right of the Company, its Subsidiaries or their respective
Affiliates to terminate Participant’s employment or service at any time, for any
reason and with or without cause.


12.Transfer of Personal Data. Participant authorizes, agrees, and unambiguously
consents to the transmission by the Company (or any Affiliate) of any personal
data information related to the RSUs for legitimate business purposes (including
the administration of the Plan). This authorization and consent is freely given
by Participant.


13.Compliance with Laws. The grant of the RSUs and the issuance of any shares of
Common Stock underlying the RSUs shall be subject to, and shall comply with, any
applicable requirements of any foreign and U.S. federal and state securities
laws, rules and regulations (including the Exchange Act and the Securities Act)
and any other law or regulation applicable thereto. The Company shall not be
obligated to grant the RSUs or issue any of share of Common Stock under the RSUs
if such grant or issuance would violate any such requirements.


14.Binding Agreement; Assignment. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns. Participant shall not assign (except as provided by Section 6 above)
any part of this Agreement without the prior express written consent of the
Company.


4

--------------------------------------------------------------------------------



15.Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.


16.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.


17.Further Assurances. Participant shall do and perform (or shall cause to be
done and performed) all such further acts and shall execute and deliver all such
other agreements, certificates, instruments, and documents as the Company
reasonably may request in order to carry out the intent and accomplish the
purposes of this Agreement.


18.Severability; Waiver. The invalidity or unenforceability of any term of this
Agreement in any jurisdiction shall not affect the validity, legality, or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality, or enforceability of any term of this Agreement in any other
jurisdiction, it being intended that all rights and obligations of the parties
hereunder shall be enforceable to the fullest extent permitted by law. The
waiver by any party to this Agreement of a breach of any term of the Agreement
shall not operate or be construed as a waiver of any other subsequent breach.


19.Acquired Rights. Participant acknowledges and agrees that: (a) the Company
may terminate or amend the Plan at any time; (b) the grant of the RSUs is
completely independent of any other award or grant and is made at the sole
discretion of the Company; (c) no past grants or awards (including the RSUs)
give Participant any right to any grants or awards in the future whatsoever; and
(d) any benefits granted under this Agreement are not part of Participant’s
ordinary salary, and shall not be considered as part of such salary in the event
of severance, redundancy, or resignation.


20.Electronic Delivery and Acceptance. The Company may deliver any documents
related to current or future participation in the Plan by electronic means.
Participant consents to receive those documents by electronic delivery and to
participate in the Plan through any on-line or electronic system established and
maintained by the Company or a third party designated by the Company.


[Remainder of page intentionally left blank.]




5

--------------------------------------------------------------------------------



By selecting the signature button below, Participant is signing this Agreement
electronically and agreeing that Participant’s electronic signature is the legal
equivalent of a manual signature on this Agreement. In addition, Participant is
agreeing to the terms of this Agreement, as of the Grant Date.


6